Exhibit 10.19
 
[doe_seal.jpg]                                                                                
Department of Energy
Office of Science
Chicago Office
9800 South Cass Avenue
Argonne, Illinois 60439

[doe_date.jpg]
 
Mr. Kenneth E. Lyon, Vice. President
Altair Nanotechnologies, Inc.
204 Edison Way
Reno, NV 89509
 
Dear Mr. Lyon:


SUBJECT:    NEW GRANT NO. DE-FG02-06ER64250
 
Enclosed for your review and acknowledgement are two signed copies of the
subject grant amendment (A000) which provides DOE support as shown therein. If
the amendment is acceptable, please have both copies signed and dated on behalf
of your organization and return one fully acknowledged copy to me . within
fifteen days of your receipt of this letter. You may retain the other fully
signed copy for your records.
 
Please be advised that by acceptance of the subject award, recipients are
responsible for compliance with the "National Policy Assurances To Be
Incorporated as Award Terms (July 2005)," which includes the new research
misconduct requirement, as prescribed at 10 CFR Part 600.31. To review the
National Policy Assurances, please access the Applicant and Recipient Page at
http://grants.pr.doe.gov.
 
10 CFR Part 1040, Nondiscrimination in Federally Assisted Programs, is
applicable to this award. To assist you in complying with this requirement,
brochures entitled "Your Rights Under Title VI of the Civil Rights Act of 1964"
and "Nondiscrimination on the Basis of Sex in Federally Assisted Programs" are
enclosed along with posters entitled "Equal Employment Opportunity is the Law"
and "Equal Opportunity: It's the Law!", which should be displayed in a prominent
location. The full text of 10 CFR 1040 is available on the Internet at:
 
http://www.access.gpo.gov/nara/cfr/waisiclx 00/10 cfr1040_00.html
 
Additional copies of the poster entitled "Equal Employment Opportunity is the
Law" can be obtained from the DOE Contracting Officer or at the following
Internet address:
 
http://www.dol.gov/eseregshoun liance/posters/eeo.htm
 
Additional copies of the EEO poster entitled "Equal Opportunity: It's the Law!"
can be obtained from the DOE Contracting Officer or at the following Internet
address:
 
http://www.ht.doe.gov/ed/PUBS/Equal.pdf.
 
It is the Department of Energy's (DOE) policy to eliminate fraud, waste, and
abuse in DOE programs and to ensure that corrective action is taken when such
acts of misconduct are uncovered. As a DOE award recipient, such violations
should also be of concern to you and your employees. DOE is requesting, from its
awardees, voluntary compliance and cooperation to help eliminate such violation
by displaying the enclosed poster in a conspicuous location in your facilities.
You may reproduce the poster if additional copies are needed.
 

--------------------------------------------------------------------------------


 
Mr. Kenneth E. Lyon 
 
All scientific/technical reports must be submitted electronically via the DOE
Energy Link System (E-Link) which is accessible through the Internet at
http://www.osti.gov/elink-2413. Refer to the Federal Assistance Reporting
Checklist and Instructions for more detailed instructions regarding the
applicable reporting requirements under this agreement.
 
Detailed guidance regarding the required contents and format of
scientific/technical reports is provided in. DOE Directive, DOE G 241.1-1A,
entitled, "Guide to the Management of Scientific and Technical Information".
This guide can be accessed by selecting the link identified by the directive's
title on the E-Link website at http://www.osti.gov/elink-2413. If you have any
questions using E-Link, please contact Kathy Waldrop, Office' of Scientific and
Technical Information, at (865) 576-1223 or by e-mail at 241user@osti.gov.
 
To assist you in complying with the lobbying provisions applicable to this DOE
financial assistance award, the Department has developed a lobbying brochure
entitled, "What You Should Know As A Federal Employee, Contractor, Cooperative
Agreement Participant, or Grantee", which provides an overview of lobbying
policies. The brochure is available on the DOE Financial Assistance Home Page
at: http://professionals.pr.doe.gov/. Click on "Regulations & Guidance" under
"Financial Assistance".
 
If you have any questions regarding the above, please contact me via one of the
following methods:
 
Telephone: (630) 252-2338
Facsimile: (630) 252-5045
E-mail: michael.hill@ch.doe.gov
 
If you have any comments concerning the quality or timeliness of our service,
please contact Mr. Eric Simpson, Acting Director, Operations Division, Office of
Acquisition and Assistance. He can be reached at (630) 252-2108 or at
eric.simpson@ch.doe.gov.
 

 
Sincerely, 
 
/s/Michael D. Hill
 
Michael D. Hill, Contract Specialist
Operations Division
Office of Acquisition and Assistance

 

Enclosures:
1. Amendment No. A000
2. DOE-IG Poster


2

--------------------------------------------------------------------------------


 
[doe_page3.jpg]
3

--------------------------------------------------------------------------------


 

 
Amendment No. A000 to
Grant No. DFG02-06ER64250
Page No. 2 of 2 

 
19. REMARKS (Continued)
 
The following terms and conditions are. made a part hereof:
 

 
a.
The Budget Page, attached hereto, which sets forth the approved budget;

 

 
b.
The Special Terms and Conditions for Grants and Cooperative Agreements, coded
Special T&C/0506, attached hereto;

 

 
c.
The Federal Assistance Reporting Checklist and Instructions, dated MAY 2006,
attached hereto;

 

 
d.
the Intellectual Property Provisions (GSB-1003) — Grant — Research, Development,
or Demonstration — Domestic Small Businesses, attached hereto;

 

 
e.
CEILING ON INDIRECT COST RATES

 
Notwithstanding the provisions set forth in 10 CFR Part 600, Section 600.317,
reimbursement to the awardee for allowable and allocable indirect costs shall be
subject to the following ceiling rate(s) and base(s):
 
Indirect Cost Category
Ceiling Rate
Base
 
Facilities Overhead
 
39.5%
 
Direct Labor
 
General & Administrative
 
104.7%
 
Total Cost Input (less Equipment, Subcontracts and Facilities Overhead)

 
The ceiling rate(s) and base(s) listed above shall apply to each of the
awardee's fiscal years during which costs were incurred in performance of this
award. Any indirect costs in excess of those incurred applying the above ceiling
rate(s) and base(s) shall be absorbed by the awardee without reimbursement by
the Government under any other grant, cooperative agreement or contract.


4

--------------------------------------------------------------------------------



[doe_page5.jpg]
 
5

--------------------------------------------------------------------------------


 
Special Terms and Conditions for Grants and Cooperative Agreements
 
Table of Contents
 
 
Number        Subject
 
Page

 
1.
 
RESOLUTION OF CONFLICTING CONDITIONS
 
2
2.
PAYMENT PROCEDURES
2
3.
INCREMENTAL FUNDING AND MAXIMUM OBLIGATION
3
4.
REBUDGETING AND RECOVERY OF INDIRECT COSTS
3
5.
STATEMENT OF FEDERAL STEWARDSHIP
4
6.
STATEMENT OF SUBSTANTIAL INVOLVEMENT
4
7.
SITE VISITS
4
8.
REPORTING REQUIREMENTS
4
9.
PUBLICATIONS (OCT 2004)
4
10.
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
4
11.
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
5
12.
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD
5
13.
CONTINUATION APPLICATION AND FUNDING (DEVIATION - MAY 2006)
5
14.
LOBBYING RESTRICTIONS
6
15.
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS
 6

 

 
6

--------------------------------------------------------------------------------




Special Terms and Conditions for Use in Most Grants and Cooperative Agreements
 
1.
RESOLUTION OF CONFLICTING CONDITIONS

 
Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance Award
for guidance.
 
2.
PAYMENT PROCEDURES

 

  q a.   
ALTERNATE 1- ADVANCES THROUGH TEE AUTOMATED STANDARD APPLICATION FOR PAYMENTS
(ASAP) SYSTEM

 

                        (1)  
Method of Payment. Payment will be made by advances through the Department of
Treasury's ASAP system.

 

                        (2)      
Requesting Advances. Requests for advances must be made through the ASAP system.
You may submit requests as frequently as required to meet your needs to disburse
funds for the Federal share of project costs. If feasible, you should time each
request so that you receive payment on the same day that you disburse funds for
direct project costs and the proportionate share of any allowable indirect
costs. If same-day transfers are not feasible, advance payments must be as close
as is administratively feasible to actual disbursements.

 

                        (3)      
Adjusting payment requests for available cash. You must disburse any funds that
are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE/NNSA.

 

                        (4)      
Payments. All payments are made by electronic funds transfer to the bank account
identified on the ASAP Bank Information Form that you filed with the U.S.
Department of Treasury.

 
  x b.  ALTERNATE 2 — REIMBURSEMENT THROUGH THE AUTOMATED STANDARD APPLICATION
FOR PAYMENTS (ASAP) SYSTEM
 

                        (1)      
Method of Payment. Payment will be made by reimbursement through the Department
of Treasury's ASAP system.

 

                        (2)      
Requesting Reimbursement. Requests for reimbursements must be made through the
ASAP system. Your requests for reimbursement should coincide with your normal
billing pattern, but not more frequently than every two weeks. Each request must
be limited to the amount of disbursements made for the federal share of direct
project costs and the proportionate share of allowable indirect costs incurred
during that billing period.

 

                        (3)      
Adjusting payment requests for available cash. You must disburse any funds that
are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE/NNSA.

 

                        (4)      
Payments. All payments are made by electronic funds transfer to the bank account
identified on the ASAP Bank Information Form that you filed with the U.S.
Department of Treasury.

 

  q c.       
ALTERNATE 3 - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH) VENDER
INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)

 

                        (1)      
Method of Payment. Payment will be made by reimbursement through ACH.

 

                        (2)      
Requesting Reimbursement. Requests for reimbursements must be made
electronically through Department of Energy's Oak Ridge Financial Service Center
(ORFSC) VIPERS. To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm. Detailed instructions on how to enroll
are provided on the web site.

 
              For non-construction awards, you must submit a Standard Form (SF)
270, "Request for Advance or Reimbursement" at
 

                                        
https://finweb.oro.doe.gov/vipers.htm and attach a file containing appropriate
supporting documentation. The file attachment must show the total federal share
claimed on the SF 270, the non-federal share claimed for the billing period if
cost sharing is required, and cumulative expenditures to date (both Federal and
non-Federal) for each of the following categories: salaries/wages and fringe
benefits; equipment; travel; participant/training support costs, if any; other'
direct costs, including subawards/contracts; and indirect costs. For
construction awards, you must submit a SF 271,"Outlay Report and Request for
Reimbursement for Construction Programs," through VIPERS.

 
7

--------------------------------------------------------------------------------


 

                        (3)      
Timing of submittals. Submittal of the SF 270 or SF 271 should coincide with
your normal billing pattern, but not more frequently than every two weeks.
Requests for reimbursement must be limited to the amount of disbursements made
during the billing period for the federal share of direct project costs and the
proportionate share of any allowable indirect costs incurred during that billing
period.

 

                        (4)      
Adjusting payment requests for available cash. You must disburse any funds that
are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE/NNSA.

 

                        (5)      
Payments. The DOE approving official will approve the invoice as soon as
practicable but not later than 30 days after your request is received, unless
the billing is improper. Upon receipt of an invoice payment authorization from
the DOE approving official, the ORFSC will disburse payment to you. You may
check the status of your payments at the VIPER web site. All payments are made
by electronic funds transfer to the bank account identified on the ACH
Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.

 

  q d.       
ALTERNATE 4 - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)

 

                        (1)      
Method of Payment. Payment will be made by reimbursement through ACH.

 

                        (2)      
Requesting Reimbursement. For non-construction awards, you must submit a
Standard Form (SF) 270, "Request for Advance or Reimbursement" and appropriate
supporting documentation to the address listed below. The supporting
documentation must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs. For construction awards, you must
submit a SF 271, "Outlay Report and Request for Reimbursement for Construction
Programs," to:

 
U.S. Department of Energy
Oak Ridge Financial Service Center P.O. Box (TBD)
Oak Ridge, TN 37831
 

                        (3)      
Timing of submittals. Submittal of the SF 270 or SF 271 should coincide with
your normal billing pattern, but not more frequently than every two weeks.
Requests for reimbursement must be limited to the amount of disbursements made
during the billing period for the federal share of direct project costs and the
proportionate share of any allowable indirect costs incurred during that billing
period.

 

                        (4)      
Adjusting payment requests for available cash. You must disburse any funds that
are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE/NNSA.

 

                        (5)      
Payments. The DOE approving official will approve the invoice as soon as
practicable but not later than 30 days after your request is received, unless
the billing is improper. Upon receipt of an invoice payment authorization from
the DOE approving official, the DOE Oak Ridge Financial Service Center (ORFSC)
will disburse payments to you. All payments are made by electronic funds
transfer to the bank account identified on the ACH Vendor/Miscellaneous Payment
Enrollment Form (SF 3881) that you filed.

 
3.
INCREMENTAL FUNDING AND MAXIMUM OBLIGATION

 

  q a.   
ALTERNATE 1— DIFFERENT BUDGET PERIOD AND PROJECT PERIOD

 

                 
If at any time during the award a budget period is funded on an incremental
basis, the maximum obligation of the DOE/NNSA is limited to the amount shown in
Block 16.b.(3) " CUMULATIVE DOE OBLIGATIONS Project Period to Date" on the
Notice of Financial Assistance Award. You are not obligated to continue
performance of the project beyond the total amount shown in Block 16;b.(3) and
your pro rata share of the project costs, if cost sharing is required. Subject
to the availability of additional funds, DOE anticipates obligating the total
amount shown in Block 16.a.(4) for the current budget period

 

  q b.       
ALTERNATE 2 — COEXTENSIVE BUDGET PERIOD AND PROJECT PERIOD

 

                 
This award is funded on an incremental basis. The maximum obligation of the
DOE/NNSA is limited to the amount shown in Block 16.b.(3) " CUMULATIVE DOE
OBLIGATIONS Project Period to Date" on the Notice of Financial Assistance Award.
You are not obligated to continue performance of the project beyond the total
amount shown in Block 16.b.(3) and your pro rata share of the project costs, if
cost sharing is required. Additional funding is contingent upon the availability
of appropriated funds and substantial progress towards meeting the objectives of
the award.

 
8

--------------------------------------------------------------------------------


 
4.
REBUDGETING AND RECOVERY OF INDIRECT COSTS

 

 
a.
If actual allowable indirect costs are less than those budgeted and funded under
the award, you may use the difference to pay additional allowable direct costs
during the project period. If at the completion of the award the Government's
share of total allowable costs (i.e., direct and indirect), is less than the
total costs reimbursed, you must refund the difference.

 

 
b.
Recipients are expected to manage their indirect costs. DOE will not amend an
award solely to provide additional funds for changes in indirect cost rates (See
"Incremental Funding and Maximum Obligation article). DOE recognizes that the
inability to obtain full reimbursement for indirect costs means the recipient
must absorb the underrecovery. Such underrecovery may be allocated as part of
the organization's required cost sharing.

 
5.
STATEMENT OF FEDERAL STEWARDSHIP

 
DOE/NNSA will exercise normal Federal stewardship in overseeing the project
activities performed under this award. Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to insure that the award objectives have been accomplished.
 
6.
STATEMENT OF SUBSTANTIAL INVOLVEMENT (Applicable only if this is a cooperative
agreement)

 
A Statement of Substantial Involvement applicable to this cooperative agreement
is provided as an attachment to this award.
 
7.
SITE VISITS

 
DOE/NNSA's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties. All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.
 
8.
REPORTING REQUIREMENTS

 

 
a.
Requirements. The reporting requirements for this award are identified on the
Federal Assistance Reporting Checklist, DOE F 4600.2, attached to this award.
Failure to comply with these reporting requirements is considered a material
noncompliance with the terms of the award. Noncompliance may result in
withholding of future payments, suspension or termination of the current award,
and withholding of future awards. A willful failure to perform, a history of
failure to perform, or unsatisfactory performance of this and/or other financial
assistance awards, may also result in a debarment action to preclude future
awards by Federal agencies.

 

 
b.
Dissemination of scientific/technical reports. Scientific/technical reports
submitted under this award will be disseminated on the Internet via the DOE
Information Bridge (www.osti.gov/bridge), unless the report contains patentable
material, protected data or SBIR/STTR data. In addition, these reports must not
contain any limited rights data (proprietary data), classified information,
information subject to export control classification, or other information not
subject to release. Citations for journal articles produced under the award will
appear on the DOE Energy Citations Database (www.osti.gov/energycitations).

 
9.
PUBLICATIONS (OCT 2004)

 

 
a.
You are encouraged to publish or otherwise make publicly available the results
of the work conducted under the award.

 

 
b.
An acknowledgment of Federal support and a disclaimer must appear in the
publication of any material, whether copyrighted or not, based on or developed
under this project, as follows:

 
Acknowledgment: "This material is based upon work supported by the Department of
Energy [National Nuclear Security Administration] [add name(s) of other
agencies, if applicable] under Award Number(s) [enter the award number(s)]."
 
Disclaimer: "This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned rights.
Reference herein to any specific commercial product,process, or service by trade
name, trademark, manufacturer, or otherwise does not necessarily constitute or
imply its endorsement, recommendation, or favoring by the United States
Government or any agency thereof. The views and opinions of authors expressed
herein do not necessarily state or reflect those of the United States Government
or any agency thereof"
 
9

--------------------------------------------------------------------------------


 
10.
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS

 
You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.
 
11.
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION

 

 
a.
The intellectual property provisions applicable to this award are provided as an
attachment to this award or are referenced in Block 19 of the Notice of
Financial Assistance Award.

 

 
b.
Questions regarding intellectual property matters should be referred to the
Patent Counsel designated as the service provider for the DOE office that issued
the • award. The IP Service Providers List is found at
http://www.gc.doe.gov/gcmain.html. Click on Intellectual Property and Laboratory
Partnering, and then click on IP Service Providers List. .

 
12.
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD (Applicable
only if this is a research award.)

 

 
a.
This award is intended for unclassified, publicly releasable research. You will
not be granted access to classified information. DOE/NNSA does not expect that
the results of the research project will involve classified information. Under
certain circumstances, however, a classification review of information
originated under the award may be required. The Department may review may review
research work generated under this award at any time to determine if it requires
classification.

 

 
b.
Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that basic scientific
research information not clearly related to the national security shall not be
classified. Nevertheless, some information concerning (among other things)
scientific, technological, or economic matters relating to national security or
cryptology may require classification. If you originate information during the
course of this award that you believe requires classification, you must
promptly:

 

 
(1)
Notify the DOE Project Officer identified in Block 11 and the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance
Award;

 

 
(2)
Submit the information by registered mail directly to the Director, Office of
Classification and Information Control, SO-10.2; U.S. Department of Energy; P.O.
Box A; Germantown, MD 20875-0963, for classification review.

 

 
(3)
Restrict access to the information to the maximum extent possible until you are
informed that the information is not classified, but no longer than 30 days
after receipt by the Director, Office of Classification and Information Control

 

 
c.
If you originate information concerning the production or utilization of special
nuclear material (i.e., plutonium, uranium enriched in the isotope 233 or 235,
and any other material so determined under section 51 of the Atomic Energy Act)
or nuclear energy, you must:

 

 
(1)
Notify the DOE Project Officer identified in Block 11 and the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance
Award.

 

 
(2)
Submit the information by registered mail directly to the Director, Office of
Classification and Information Control, SO-10.2; U.S. Department of Energy; P.
0. Box A; Germantown, MD 20875-0963 for classification review within 180 days of
the date the recipient first discovers or first has reason to believe that the
information is useful in such production or utilization.

 

 
(3)
Restrict access to the information to the maximum extent possible until you are
informed that the information is not classified, but no longer than 90 days
after receipt by the Director, Office of Classification and Information Control.

 

 
d.
If DOE determines any of the information requires classification, you agree that
the Government may terminate the award by mutual agreement in accordance with 10
CFR 600.25(d). All material deemed to be classified must be forwarded to the
DOE, in a manner specified by DOE.

 

 
e.
If DOE does not respond within the specified time periods, you are under no
further obligation to restrict access to the information.

 
13.
CONTINUATION APPLICATION AND FUNDING (DEVIATION - MAY 2006)

 

 
a.
Continuation Application. A continuation application is a non-competitive
application for an additional budget period within a previously approved project
period. At least 90 days before the end of each budget period, you must submit
to the DOE Project Officer identified in Block 11 of the Notice of Financial
Assistance Award your continuation application, which includes the following
information:

 
10

--------------------------------------------------------------------------------


 

 
(1)
A report on your progress towards meeting the objectives of the project,
including any significant findings, conclusions, or developments, and an
estimate of any unobligated balances remaining at the end of the budget period.
If the remaining unobligated balance is estimated to exceed 20 percent of the
funds available for the budget period, explain why the excess funds have not
been obligated and how they will be used in the next budget period.

 

 
(2)
(i)  Awards issued under 10 CFR Parts 602 and 605

 

 
 
A completed budget page and supporting justification for the upcoming budget
period when a change (increase or decrease) to anticipated future costs will
exceed 25 percent of the original recommended future budget or when a budget for
the upcoming budget period was not approved at the time of award.

 

 
 
(ii)  All other awards

 

 
 
A detailed budget and supporting justification for the upcoming budget period if
additional funds are requested, a reduction of funds is anticipated, or a budget
for the upcoming budget period was not approved at the time of award.

 

 
(3)
A description of your plans for the conduct of the project during the upcoming
budget period, if there are changes from the DOE approved application.

 

 
b.
Continuation Funding. Continuation funding is contingent on (1) availability of
funds; (2) substantial progress towards meeting the objectives of your approved
application; (3) submittal of required reports; or (4) compliance with the terms
and conditions of the award.

 
14.
LOBBYING RESTRICTIONS

 
 
By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913. This restriction is in addition to those prescribed elsewhere in
statute and regulation.

 
15.
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS

 
 
It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.

 
11

--------------------------------------------------------------------------------




[doe_page12.jpg]
12

--------------------------------------------------------------------------------


 
Federal Assistance Reporting Instructions (5/06)
 
A.
MANAGEMENT REPORTING Progress Report

 
The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist:
 

 
1.
The DOE award number and name of the recipient.

 

 
2.
The project title and name of the project director/principal investigator.

 

 
3.
Date of report and period covered by the report.

 

 
4.
A comparison of the actual accomplishments with the goals and objectives
established for the period and reasons why the established goals were not met.

 

 
5.
A discussion of what was accomplished under these goals during this reporting
period, including major activities, significant results, major findings or
conclusions, key outcomes or other achievements. This section should not contain
any proprietary data or other information not subject to public release. If such
information is important to reporting progress, do not include the information,
but include a note in the report advising the reader to contact the Principal
Investigator or the Project Director for further information.

 

 
6.
Cost Status. Show approved budget by budget period and actual costs incurred. If
cost sharing is required break out by DOE share, recipient share, and total
costs.

 

 
7.
Schedule Status. List milestones, anticipated completion dates and actual
completion dates. If you submitted a project management plan with your
application, you must use this plan to report schedule and budget variance. You
may use your own project management system to provide this information.

 

 
8.
Any changes in approach or aims and reasons for change. Remember significant
changes to the objectives and scope require prior approval by the contracting
officer.

 

 
9.
Actual or anticipated problems or delays and actions taken or planned to resolve
them.

 

 
10.
Any absence or changes of key personnel or changes in consortium/teaming
arrangement.

 

 
11.
A description of any product produced or technology transfer activities
accomplished during this reporting period, such as:

 

  a.
Publications (list journal name, volume, issue); conference papers; or other
public releases of results. Attach or send copies of public releases to the DOE
Project Officer identified in Block 11 of the Notice of Financial Assistance
Award.

     

 
b.
Web site or other Internet sites that reflect the results of this project.

 

 
c.
Networks or collaborations fostered.

 

 
d.
Technologies/Techniques.

 

 
e.
Inventions/Patent Applications.

 

 
f.
Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.

 
Special Status Report
 
The recipient must report the following events by e-mail as soon as possible
after they occur:
 
1.
Developments that have a significant favorable impact on the project.

 
2.
Problems, delays, or adverse conditions which materially impair the recipient's
ability to meet the objectives of the award or which may require DOE to respond
to questions relating to such events from the public The recipient must report
any of the following incidents and include the anticipated impact and remedial
action to be taken to correct or resolve the problem/condition:

 

 
a.
Any single fatality or injuries requiring hospitalization of five or more
individuals.

 

 
b.
Any significant environmental permit violation.

 

 
c.
Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.

 

 
d.
Any incident which causes a significant process or hazard control system
failure.

 

 
e.
Any event which is anticipated to cause a significant schedule slippage or cost
increase.

 

 
f.
Any damage to Government-owned equipment in excess of $50,000.

 

 
g.
Any other incident that has the potential for high visibility in the media.

 
B.
SCIENTIFIC/TECHNICAL REPORTS

 
Final Scientific/Technical Report
 
Content. The final scientific/technical report must include the following
information and any other information identified under Special Instructions on
the Federal Assistance Reporting Checklist:
 
13

--------------------------------------------------------------------------------


 
1.
Identify the DOE award number; name of recipient; project title; name of project
director/principal investigator; and consortium/teaming members.

   

2.
Display prominently on the cover of the report any authorized distribution
limitation notices, such as patentable material or protected data. Reports
delivered without such notices may be deemed to have been furnished with
unlimited rights, and the Government assumes no liability for the disclosure,
use or reproduction of such reports.

   

3.
Provide an executive summary, which includes a discussion of 1) how the research
adds to the understanding of the area investigated; 2) the technical
effectiveness and economic feasibility of the methods. or techniques
investigated or demonstrated; or 3) how the project is otherwise of benefit to
the public. The discussion should be a minimum of one paragraph and written in
terms understandable by an educated layman.

   

4.
Provide a comparison of the actual accomplishments with the goals and objectives
of the project.

   

5.
Summarize project activities for the entire period of funding, including
original hypotheses, approaches used, problems encountered and departure from
planned methodology, and an assessment of their impact on the project results.
Include, if applicable, facts, figures, analyses, and assumptions used during
the life of the project to support the conclusions.

   

6.
Identify products developed under the award and technology transfer activities,
such as:

 

 
a.
Publications (list journal name, volume, issue), conference papers, or other
public releases of results. If not provided previously, attach or send copies of
any public releases to the DOE Project Officer identified in Block 11 of the
Notice of Financial Assistance Award;

 

 
b.
Web site or other Internet sites that reflect the results of this project;

 

 
c.
Networks or collaborations fostered;

 

 
d.
Technologies/Techniques;

 

 
e.
Inventions/Patent Applications, licensing agreements; and

 

 
f.
Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.

 
7.
For projects involving computer modeling, provide the following information with
the final report:

 

 
a.
Model description, key assumptions, version, source and intended use;

     

 
b.
Performance criteria for the model related to the intended use;

 

 
c.
Test results to demonstrate the model performance criteria were met (e.g., code
verification/validation, sensitivity analyses, history matching with lab or
field data, as appropriate);

 

 
d.
Theory behind the model, expressed in non-mathematical terms;

 

 
e.
Mathematics to be used, including formulas and calculation methods;

     

 
f.
Whether or not the theory and mathematical algorithms were peer reviewed, and,
if so, include a summary of theoretical strengths and weaknesses;

     

 
g.
Hardware requirements; and

     

 
h.
Documentation (e.g., users guide, model code).

 
Electronic Submission. The final scientific/technical report must be submitted
electronically-via the DOE Energy Link System (E-Link) accessed at
http://www.osti.gov/elink-2413.
 
Electronic Format. Reports must be submitted in the ADOBE PORTABLE DOCUMENT
FORMAT (PDF) and be one integrated PDF file that contains all text, tables,
diagrams, photographs, schematic, graphs, and charts. Materials, such as prints,
videos, and books, that are essential to the report but cannot be submitted •
electronically, should be sent to the Contracting Officer at the address listed
in Block 12 of the Notice of Financial Assistance Award.
 
Submittal Form. The report must be accompanied by a completed electronic version
of DOE Form 241.3, "U.S.. Department of Energy (DOE), Announcement of Scientific
and Technical Information (STI)." You can complete, upload, and submit the DOE
F.241.3 online via E-Link. You are encouraged not to submit patentable material
or protected data in these reports, but if there is such material or data in the
report, you must: (1) clearly identify patentable or protected data on each page
of the report; (2) identify such material on the cover of the report; and (3)
mark the appropriate block in Section K of the DOE F 241.3. Reports must not
contain any limited rights data (proprietary data), classified information,
information subject to export control classification, or other information not
subject to release. Protected data is specific technical data, first produced in
the erformance of the award that is protected from public release for a period
of time by the terms of the award agreement.

 
14

--------------------------------------------------------------------------------


 
Conference Papers/Proceedings
 
Content: The recipient must submit a copy of any conference papers/proceedings,
with the following information: (1) Name of conference; (2) Location of
conference; (3) Date of conference; and (4) Conference sponsor.
 
Electronic Submission. Scientific/technical conference paper/proceedings must be
submitted electronically-via the DOE Energy Link System (E-Link) at
http://ww-w.osti.gov/elink-2413. Non-scientific/technical conference
papers/proceedings must be sent to the URL listed on the Reporting Checklist.
 
Electronic Format. Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file, that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts. If the
proceedings cannot be submitted electronically, they should be sent to the DOE
Administrator at the address listed in Block 12 of the Notice of Financial
Assistance Award.
 
Submittal Form. Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3. The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413. This form is not required
for non-scientific or non-technical conference papers or proceedings.
 
Software/Manual
 
Content. Unless otherwise specified in the award, the following must be
delivered: source code, the executable object code and the minimum support
documentation needed by a competent user to understand and use the software and
to be able to modify the software in subsequent development efforts.
 
Electronic Submission. Submissions may be submitted electronically-via the DOE
Energy Link System (E-Link) at http://www.osti.gov/estsc/241-4pre.jsp. They may
also be submitted via regular mail to:
 
Energy Science and Technology Software Center
P.O. Box 1020
Oak Ridge, TN 37831
 
Submittal Form. Each software deliverable and its manual must be accompanied by
a completed DOE Form 241.4 "Announcement of U.S. Department of Energy Computer
Software." The form and instructions are available on E-Link at
http:/iwww.osti.gov/estsc/241-4pre.isp. sp.
 

 
C.
FINANCIAL REPORTING

 
Recipients must complete the financial reports identified on the Reporting
Checklist in accordance with the report instructions. These standard forms are
available at http://www.whitehouse.gov/omb/grants/index.html, Fillable forms are
available at http://grants.pr.doe.gov.
 

 
D.
CLOSEOUT REPORTS Final Invention and Patent Report

 
The recipient must provide a DOE Form 2050.11, "PATENT CERTIFICATION." This form
is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
http://grants.pr.doe.gov.
 
Property Certification
 
The recipient must provide the Property Certification, including the required
inventories of non-exempt property, located at htto://grants.pr.doe.gov.
 

 
E.
OTHER REPORTING Annual Indirect Cost Proposal and Reconciliation

 
Requirement. In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the fiscal year, unless the
award is based on a predetermined or fixed indirect rate(s), or a fixed amount
for indirect or facilities and administration (F&A) costs.
 
Cognizant Agency. The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect costs.
If the DOE awarding office is the cognizant agency, submit the annual indirect
cost proposal to the DOE Award Administrator identified in Block 12 of the
Notice of Financial Assistance Award.
 
Annual Inventory of Federally Owned Property
 
Requirement. If at any time during the award the recipient is provided.
Government-furnished property or acquires property with project funds and the
award specifies that the property vests in the Federal Government (i.e.
federally owned property), the recipient must submit an annual inventory of this
property to the DOE Award Administrator identified in Block 12 of the Notice of
Financial Assistance Award no later than October 30th of each calendar year, to
cover an annual reporting period ending on the preceding September 30th.
 
Content of Inventory. The inventory must include a description of the vpcity,
tag number, acquisition date, location of property, and acquisition cost, if
purchased with project funds. The report must list all federally owned property,
including property located at subcontractor's facilities or other locations.
 
    Other
 
Three copies of reports, reprints, conference papers, etc. must be submitted as
soon as possible after the event occurs when deemed appropriate by the
recipient.

15

--------------------------------------------------------------------------------


 
Intellectual Property Provisions (GSB-1003)
Grant
Research, Development, or Demonstration
Domestic Small Businesses
 
01.
10 CFR 600.325
Rights in Data - General (OCT 2003)
 
Appendix A
If the contracting officer, in consultation with DOE patent counsel and the DOE
program official, determines that delivery of limited rights data or restricted
computer software is necessary, Alternates I and II may be inserted into the
clause after negotiations with the applicant.
     
02.
10 CFR 600.325
Appendix A
Patent Rights (Small Business Firms and. Nonprofit Organizations) (OCT 2003)
     
03.
FAR 52.227-23
Rights to Proposal Data (Technical) (JUN 1987)

 
NOTE: In reading these provisions, any reference to "contractor" shall mean
"recipient," and any reference to "contract" or "subcontract" shall mean "award"
or "subaward."
 
 
 
16

--------------------------------------------------------------------------------




01.  10 CFR Part 600.325 Appendix A, Rights in Data - General (OCT 2003)
 
(a) Definitions
 
Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.
Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae, and related material that would enable the computer program to be
produced; created or compiled. The term does not include computer data bases.
Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded. The term includes technical data and
computer software. The term does not include information incidental to
administration, such as financial, administrative, cost or pricing, or
management information.
Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability, as well as data identifying source, size,
configuration, mating, and attachment characteristics, functional
characteristics, and performance requirements; except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
Limited rights, as used in this clause, means the rights of the Government in
limited rights data as set forth in the Limited Rights Notice of subparagraph
(g)(2) if included in this clause.
Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.
Restricted computer software,, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and is confidential or privileged; or is published copyrighted
computer software; including minor modifications of such computer software.
Restricted rights, as used in this clause, means the rights of the Government in
restricted computer software, as set forth in a Restricted Rights Notice of
subparagraph (g)(3) if included in this clause, or as otherwise may be provided
in a collateral agreement incorporated in and made part of this contract,
including minor modifications of such computer software.
Technical data, as used in this clause, means data (other than computer
software) which are of a scientific or technical nature. Technical data does not
include computer software, but does include manuals and instructional materials
and technical data formatted as a computer data base.
Unlimited rights, as used in this clause, means the right of the Government to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform publicly and display publicly, in any manner and for any
purpose, and to have or permit others to do so.
 
(b) Allocations of Rights
 
(1) Except as provided in paragraph (c) of this clause regarding copyright, the
Government shall have unlimited rights in-
(i) Data first produced in the performance of this agreement;
(ii) Form, fit, and function data delivered under this agreement;
(iii) Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and
(iv) All other data delivered under this agreement unless provided otherwise for
limited rights data or restricted computer software in accordance with paragraph
(g) of this clause.
(2) The Recipient shall have the right to--
(i) Use, release to others, reproduce, distribute, or publish any data first
produced or specifically used by the Recipient in the performance of this
agreement, unless provided otherwise in paragraph (d) of this clause;
(ii) Protect from unauthorized disclosure and use those data which are limited
rights data or restricted computer software to the extent provided in paragraph
(g) of this clause;
(iii) Substantiate use of, add or correct limited rights, restricted rights, or
copyright notices and to take over appropriate action, in accordance with
paragraphs (e) and (f) of this clause; and
 
17

--------------------------------------------------------------------------------


 
(iv) Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.
 
(c) Copyright
 
(1) Data first produced in the performance of this agreement. Unless provided
otherwise in paragraph (d) of this clause, the Recipient may establish, without
prior approval of the Contracting Officer, claim to copyright subsisting in data
first produced in the performance of this agreement. When claim to copyright is
made, the Recipient shall affix the applicable copyright notices of 17 U.S.C.
401 or 402 and acknowledgement of Government sponsorship (including agreement
number) to the data when such data are delivered to the Government, as well as
when the data are published or deposited for registration as a published work in
the U.S. Copyright Office. For such copyrighted data, including computer
software, the Recipient grants to the Government, and others acting on its
behalf, a paid-up nonexclusive, irrevocable worldwide license in such
copyrighted data to reproduce, prepare derivative works, distribute copies to
the public, and perform publicly and display publicly, by or on behalf of the
Government.
(2) Data not first produced in the performance of this agreement. The Recipient
shall not, without prior written permission of the Contracting Officer,
incorporate in data delivered under this agreement any data not first produced
in the performance of this agreement and which contains the copyright notice of
17 U.S.C. 401 or 402, unless the Recipient identifies such data and grants to
the Government, or acquires on its behalf, a license of the same scope as set
forth in subparagraph (c)(1) of this clause; provided, however, that if such
data are computer software the Government shall acquire a copyright license as
set forth in subparagraph (g)(3) of this clause if included in this agreement or
as otherwise may be provided in a collateral agreement incorporated in or made
part of this agreement.
(3) Removal of copyright notices. The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.
 
(d) Release, Publication and Use of Data
 
(1) The Recipient shall have the right to use, release to others, reproduce,
distribute, or publish any data first produced or specifically used by the
Recipient in the performance of this agreement, except to the extent such data
may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this agreement.
(2) The Recipient agrees that to the extent it receives or is given access to
data necessary for the performance of this award, which contain restrictive
markings, the Recipient shall treat the data in accordance with such markings
unless otherwise specifically authorized in writing by the contracting officer.
 
(e) Unauthorized Marking of Data
 
(1) Notwithstanding any other provisions of this agreement concerning inspection
or acceptance, if any data delivered under this agreement are marked with the
notices specified in subparagraph (g)(2) or (g)(3) of this clause and use of
such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the
Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.
(i) The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;
(ii) If the Recipient fails to respond or fails to provide written justification
to substantiate the propriety of the markings within the 30-day period (or a
longer time not exceeding 90 days approved in writing by the Contracting Officer
for good cause shown), the Government shall have the right to cancel or ignore
the markings at any time after said period and the data will no longer be made
subject to any disclosure prohibitions:
(iii) If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subparagraph (e)(1)(i) of
this clause, the Contracting Officer shall consider such written justification
and determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer's decision. The Government shall continue to abide by the markings under
this subparagraph (e)(1)(iii) until final resolution of the matter either by the
Contracting Officer's determination becoming final (in which instance the
Government shall thereafter have the right to cancel or ignore the markings at
any time and the data will no longer be made subject to any disclosure
prohibitions), or by final disposition of the matter by court decision if suit
is filed.
 
18

--------------------------------------------------------------------------------


 
(2) The time limits in the procedures set forth in subparagraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.
 
(f) Omitted or Incorrect Markings
 
(1) Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph (g) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery or such
data, permission to have notices placed on qualifying data at the Recipient's
expense, and the Contracting Officer may agree to do so if the Recipient:
(i) Identifies the data to which the omitted notice is to be applied;
(ii) Demonstrates that the omission of the notice was inadvertent;
(iii) Establishes that the use of the proposed notice is authorized; and
(iv) Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the. notice.
 
(2) The Contracting Officer may also:
(i) Permit correction at the Recipient's expense of incorrect notices if the
Recipient identifies the data on which correction of the notice is to be made,
and demonstrates that the correct notice is authorized, or
(ii) Correct any incorrect notices.
 
(g) Protection of Limited Rights Data and Restricted Computer Software
 
When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and qualify as
either limited rights data or restricted computer software, if the Recipient
desires to continue protection of such data, the Recipient shall withhold such
data and not furnish them to the Government under this agreement. As a condition
to this withholding, the Recipient shall identify the data being withheld and
furnish form, fit, and function data in lieu thereof. Limited rights data that
are formatted as a computer data base for delivery to the Government are to be
treated as limited rights data and not restricted computer software.
 
(h). Subaward/Contract
 
The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient's obligations to the Government under this agreement. If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with the subaward/contract award without
further authorization.
 
(i) Additional Data Requirements
 
In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or, within
a period of 3 years after acceptance of all items to be delivered under this
agreement, order any data first, produced or specifically used in the
performance of this agreement. This clause is applicable to all data ordered
under this subparagraph. Nothing contained in this subparagraph shall require
the Recipient to deliver any data the withholding of which is authorized by this
clause, or data which are specifically identified in this agreement as not
subject to this clause. When data are to be delivered under this subparagraph,
the Recipient will be compensated for converting the data into the prescribed
form, for reproduction, and for delivery.
 
(j) The recipient agrees, except as may be otherwise specified in this award for
specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this award, inspect at the
Recipient's facility any data withheld pursuant to paragraph (g) of this clause,
for purposes of verifying the Recipient's assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance. Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector. (End of clause)
 
19

--------------------------------------------------------------------------------


 
02.  10 CFR Part 600.325 Appendix A, Patent Rights (Small Business Firms and
Nonprofit Organizations (OCT 2003)
 
(a) Definitions
 
Invention means any invention or discovery which is or may be patentable or
otherwise protectable under title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Protection
Act (7 U.S.C. 2321 et seq.).
Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.
Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a State nonprofit
organization statute.
Practical application means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.
Small business firm means a small business concern as defined at section 2 of
Public Law 85-536 (16 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration. For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3 through 121.8 and 13 CFR 121.3
through 121.12, respectively, will be used.
Subject invention means any invention of the Recipient conceived or first
actually reduced to practice in the performance of work under this award,
provided that in the case of a variety of plant, the date of determination (as
defined in section 41(d) of the Plant Variety Protection Act, 7 U.S.C. 2401(d)
must also occur during the period of award performance.
 
(b) Allocation of Principal Rights
 
The Recipient may retain the entire right, title, and interest throughout the
world to each subject invention subject to the provisions of this Patent Rights
clause and 35 U.S.C. 203. With respect to any subject invention in which the
Recipient retains title, the Federal Government shall have a non-exclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the U.S. the subject invention throughout the world.
 
(c) Invention Disclosure, Election of Title and Filing of Patent Applications by
Recipient
 
(1) The Recipient will disclose each subject invention to DOE within two months
after the inventor discloses it in writing to Recipient personnel responsible
for the administration of patent matters. The disclosure to DOE shall be in the
form of a written report and shall identify the award under which the invention
was made and the inventor(s). It shall be sufficiently complete in technical
detail to convey a clear understanding to the extent known at the time of
disclosure, of the nature, purpose, operation, and the physical, chemical,
biological or electrical characteristics of the invention. The disclosure shall
also identify any publication, on sale or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure. In addition, after disclosure to DOE, the Recipient will promptly
notify DOE of the acceptance of any manuscript describing the invention for
publication or of any on sale or public use planned by the Recipient.
(2) The Recipient will elect in writing whether or not to retain title to any
such invention by notifying DOE within two years of disclosure to DOE. However,
in any case where publication, on sale, or public use has initiated the one-year
statutory period wherein valid patent protection can still be obtained in the
U.S., the period for election of title may be shortened by the agency to a date
that is no more than 60 days prior to the end of the statutory period.
(3) The Recipient will file its initial patent application on an invention to
which it elects to retain title within one year after election of title or, if
earlier, prior to the end of any statutory period wherein valid patent
protection can be obtained in the U.S. after a publication, on sale, or public
use. The Recipient will file patent applications in additional countries or
international patent offices within either ten months of the corresponding
initial patent application, or six months from the date when permission is
granted by the Commissioner of Patents and Trademarks to file foreign patent
applications when such filing has been prohibited by a Secrecy Order.
 
20

--------------------------------------------------------------------------------


 
(4) Requests for extension of the time for disclosure to DOE, election, and
filing under subparagraphs (c)(1), (2), and (3) of this clause may, at the
discretion of DOE, be granted.
 
(d) Conditions When the Government May Obtain Title
The. Recipient will convey to DOE, upon written request, title to any subject
invention:
(1) If the Recipient fails to disclose or elect the subject invention within the
times specified in paragraph (c) of this patent rights clause, or elects not to
retain title; provided that DOE may only request title within 60 days after
learning of the failure of the Recipient to disclose or elect within the
specified times;
(2) In those countries in which the Recipient fails to file patent applications
within the times specified in paragraph (c) of this Patent Rights clause;
provided, however, that if the Recipient has filed a patent application in a
country after the times specified in paragraph (c) of this Patent Rights clause,
but prior to its receipt of the written request of DOE, the Recipient shall
continue to retain title in that country; or
(3) In any country in which the Recipient decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
a reexamination or opposition proceeding on, a patent on a subject invention.
(e) Minimum Rights to Recipient and Protection of the Recipient Right To File
(1) The Recipient will retain a non-exclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
except if the Recipient fails to disclose the subject invention within the times
specified in paragraph (c) of this Patent Rights clause. The Recipient's license
extends to its domestic subsidiaries and affiliates, if any, within the
corporate structure of which the Recipient is a party and includes the right to
grant sublicenses of the same scope of the extent the Recipient was legally
obligated to do so at the time the award was awarded. The license is
transferable only with the approval of DOE except when transferred to the
successor of that part of the Recipient's business to which the invention
pertains.
(2) The Recipient's domestic license may be revoked or modified by DOE to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions at 37 CFR part 404 and the agency's
licensing regulation, if any. This license will not be revoked in that field of
use or the geographical areas in which the Recipient has achieved practical
application and continues to make the benefits of the invention reasonably
accessible to the public. The license in any foreign country may be revoked or
modified at discretion of the funding Federal agency to the extent the
Recipient, its licensees, or its domestic subsidiaries or affiliates have failed
to achieve practical application in that foreign country.
(3) Before revocation or modification of the license, the funding Federal agency
will furnish the Recipient a written notice of its intention to revoke or modify
the license, and the Recipient will be allowed thirty days (or such other time
as may be authorized by DOE for good cause shown by the Recipient) after the
notice to show cause why the license should not be revoked or modified. The
Recipient has the right to appeal, in accordance with applicable regulations in
37 CFR part 404 and the agency's licensing regulations, if any, concerning the
licensing of Government-owned inventions, any decision concerning the revocation
or modification of its license.
 
(f) Recipient Action To Protect Government's Interest
(1) The Recipient agrees to execute or to have executed and promptly deliver to
DOE all instruments necessary to:
(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions for which the Recipient retains title; and
(ii) Convey title to DOE when requested under paragraph (d) of this Patent
Rights clause, and to enable the government to obtain patent protection
throughout the world in that subject invention.
(2) The Recipient agrees to require, by written agreement, its employees, other
than clerical and non-technical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by the Recipient each subject invention made under this
award in order that the Recipient can comply with the disclosure provisions of
paragraph (c) of this Patent Rights clause, and to execute all papers necessary
to file patent applications on subject inventions and to establish the
Government's rights in the subject inventions. The disclosure format should
require, as a minimum, the information requested by paragraph (c)(1) of this
Patent Rights clause. The Recipient shall instruct such employees through the
employee agreements or other suitable educational programs on the importance of
reporting inventions in sufficient time to permit the filing of patent
applications prior to U.S. or foreign statutory bars.
 
21

--------------------------------------------------------------------------------


 
(3) The Recipient will notify DOE of any decision not to continue prosecution of
a patent application, pay maintenance fees, or defend in a reexamination or
opposition proceeding on a patent, in any country, not less than 30 days before
the expiration of the response period required by the relevant patent office.
(4) The Recipient agrees to include, within the specification of any U.S. patent
application and any patent issuing thereon covering a subject invention, the
following statement: "This invention was made with Government support under
(identify the award) awarded by (identify DOE). The Government has certain
rights in this invention."
 
(g) Subaward/Contract
 
(1) The Recipient will include this Patent Rights clause, suitably modified to
identify the parties, in all subawards/contracts, regardless of tier, for
experimental, developmental or research work to be performed by a small business
firm or nonprofit organization. The subrecipient/contractor will retain all
rights provided for the Recipient in this Patent Rights clause, and the
Recipient will not, as part of the consideration for awarding the subcontract,
obtain rights in the subcontractors' subject inventions.
 
(2) The Recipient will include in all other subawards/contracts, regardless of
tier, for experimental, developmental or research work, the patent rights clause
required by 10 CFR 600.325(c).
(3) In the case of subawards/contracts at any tier, DOE, the Recipient, and the
subrecipient/contractor agree that the mutual obligations of the parties created
by this clause constitute a contract between the subrecipient/contractor and DOE
with respect to those matters covered by the clause.
 
(h) Reporting on Utilization of Subject Inventions
 
The Recipient agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Recipient or its licensees
or assignees. Such reports shall include information regarding the status of
development, date of first commercial sale or use, gross royalties received by
the Recipient and such other data and information as DOE may reasonably specify.
The Recipient also agrees to provide additional reports in connection with any
march-in proceeding undertaken by DOE in accordance with paragraph (j) of this
Patent Rights clause. As required by 35 U.S.C. 202(c)(5), DOE agrees it will not
disclose such information to persons outside the Government without the
permission of the Recipient.
 
(i) Preference for United States Industry.
 
Notwithstanding any other provision of this Patent Rights clause, the Recipient
agrees that neither it nor any assignee will grant to any person the exclusive
right to use or sell any subject invention in the U.S. unless such person agrees
that any products embodying the subject invention or produced through the use of
the subject invention will be manufactured substantially in the U.S. However, in
individual cases, the requirement for such an agreement may be waived by DOE
upon a showing by the Recipient or its assignee that reasonable but-unsuccessful
efforts have been made to grant licenses on similar terms to potential licensees
that would be likely to manufacture substantially in the U.S. or that under the
circumstances domestic manufacture is not commercially feasible.
 
(j) March-in-Rights
 
The Recipient agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with procedures at 37 CFR 401.6
and any supplemental regulations of the Agency to require the Recipient, an
assignee or exclusive licensee of a subject invention to grant a non-exclusive,
partially exclusive, or exclusive license in any field of use to a responsible
applicant or applicants, upon terms that are reasonable under the circumstances
and if the Recipient, assignee, or exclusive licensee refuses such a request,
DOE has the right to grant such a license itself if DOE determines that:
(1) Such action is necessary because the Recipient or assignee has not taken or
is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;


22

--------------------------------------------------------------------------------


 
(2) Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Recipient, assignee, or their licensees;
(3) Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Recipient, assignee, or licensee; or
(4) Such action is necessary because the agreement required by paragraph (i) of
this Patent Rights clause has not been obtained or waived or because a licensee
of the exclusive right to use or sell any subject invention in the U.S. is in
breach of such agreement.
 
(k) Special Provisions for Awards With Nonprofit Organizations
 
If the Recipient is a nonprofit organization, it agrees that:
(1) Rights to a subject invention in the U.S. may not be assigned without the
approval of DOE, except where such assignment is made to an organization which
has as one of its primary functions the management of inventions, provided that
such assignee will be subject to the same provisions as the Recipient;
(2) The Recipient will share royalties collected on a subject invention with the
inventor, including Federal employee co-inventors (when DOE deems it
appropriate) when the subject invention is assigned in accordance with 35 U.S.C.
202(e) and 37 CFR 401.10;
(3) The balance of any royalties or income earned by the Recipient with respect
to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions, will be
utilized for the support of scientific or engineering research or education; and
(4) It will make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business firms and that it will
give preference to a small business firm if the Recipient determines that the
small business firm has a plan or proposal for marketing the invention which, if
executed, is equally likely to bring the invention to practical application as
any plans or proposals from applicants that are not small business firms;
provided that the Recipient is also satisfied that the small business firm has
the capability and resources to carry out its plan or proposal. The decision
whether to give a preference in any specific case will be at the discretion of
the Recipient. However, the Recipient agrees that the Secretary of Commerce may
review the Recipient's licensing program and decisions regarding small business
applicants, and the Recipient will negotiate changes to its licensing policies,
procedures or practices with the Secretary when the Secretary's review discloses
that the Recipient could take reasonable steps to implement more effectively the
requirements of this paragraph (k)(4).
 
(I) Communications
 
All communications required by this Patent Rights clause should be sent to the
DOE Patent Counsel address listed in the Award Document.
 
(m) Electronic Filing
 
Unless otherwise Specified in the award, the information identified in
paragraphs (0(2) and (0(3) may be electronically filed.
 
[End of clause]
 
03.  FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)
 
Except for data contained on pages   N/A  it is agreed that as a condition of
award of this contract, and notwithstanding the conditions of any notice
appearing thereon, the Government shall have unlimited rights (as defined in the
"Rights in Data--General" clause contained in this contract) in and to the
technical data contained in the proposal dated  03/14/2006  ,upon which this
contract is based.
 
23